—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered March 10, 2000, which denied Spartan Plumbing and Heating’s motion for summary judgment dismissing the *248second third-party complaint by P.S. Systems Ltd. and the third third-party complaint by Uezo Corporation, affirmed, without costs.
Plaintiff, no longer able to pursue his trade as a plumber, suffered the complete amputation of the thumb of his dominant hand when an unsecured pipe fell on him. According to his bill of particulars, he also suffered “significant deficits in functional capabilities of the right upper extremity”; phantom pain in the amputated area; weakness, numbness, and tingling in the fingertips, “residual diffuse swelling in the fingers and some slight restriction of motion of approximately 5 degrees at all PIP and MIP joints of the second through the fourth digits”; “acute sensitivity at the end of the thumb metacarpal area to touch”; “injuries to the nerves, muscles, blood vessels, tendons, ligaments and other soft tissues in and around the affected areas”; and “permanent loss of use and function of the affected areas as well as chronic and continual pain restriction and limitation of motion and muscle spasm.”
Plaintiff’s bill of particulars also asserted that his injuries will result in premature osteoarthritic changes; that he is unable to engage in “those usual and customary daily recreational activities that [he] pursued prior to the occurrence”; that he has been confined to bed and home continuously and intermittently; and has been incapacitated from his job from the date of the accident to the present.
Whether plaintiff suffered a “grave injury” pursuant to Workers’ Compensation Law § 11 cannot be conclusively determined on the extant record. The section itemizes “grave injuries” to include, “death, permanent and total loss of use or amputation of an arm, leg, hand or foot, loss of multiple fingers, loss of multiple toes, paraplegia or quadriplegia, total and permanent blindness, total and permanent deafness, loss of nose, loss of ear, permanent and severe facial disfigurement, loss of an index finger or an acquired injury to the brain caused by an external physical force resulting in permanent total disability” (Workers’ Compensation Law § 11 [emphasis supplied]).
The statute does not require the total loss of a hand; it requires instead the loss of the hand’s use. This 31-year-old plaintiff* was formerly a plumber. Because of the impairment of his dominant hand, he is without the ability to grasp and manipulate and can no longer use his training and experience to practice his trade. Further, according to his bill of particu*249lars, he has also lost the ability to engage in routine daily and recreational activities. Moreover, because of the development of osteoarthritis, plaintiffs condition will worsen over time. In the circumstances presented, a jury should be allowed to examine the degree of plaintiffs impairment to determine if it is sufficiently “grave” to allow third-party recovery against his employer.
Courts have consistently favored liberal construction of the provisions of the Workers’ Compensation Law to accomplish “the economic and humanitarian objects of the act” (Matter of Smith v Tompkins County Courthouse, 60 NY2d 939, 941). The general intent of the statute is to provide injured employees compensation and medical expenses for job-related accidents regardless of fault (Minkowitz, Practice Commentaries, McKinney’s Cons Laws of NY, Book 64, Workers’ Compensation Law § 1, at 3-4). Although the legislative goal of the 1996 Amendments to Workers’ Compensation Law § 11 was to restrict third-party suits to cases involving a uniform subset of the most severely injured employees, the amendment has not changed the overall remedial nature of the statute.
This case is distinguishable from those cases cited by the dissent. In those cases, each court held that the particular facts did not support a finding that the plaintiff had suffered a “grave injury,” and the third-party suits were dismissed as a matter of law (see, Hussein v Pacific Handy Cutter, 272 AD2d 223 [injury causing corrected visual acuity of 20/40 in one eye not considered grave]; Castro v United Container Mach. Group, 273 AD2d 337, lv granted 96 NY2d 701 [amputation of the tips of fingers on one hand not considered grave]; Ibarra v Equipment Control, 268 AD2d 13 [loss of vision in one eye not considered grave injury]; Hilbert v Sahlen Packing Co., 267 AD2d 939, lv dismissed 95 NY2d 790 [internal injuries, fractures, and non-total loss of hearing and vision not considered grave]).
The dissent strongly relies upon our holding in Barbieri v Mount Sinai Hosp. (264 AD2d 1). That case is similarly distinguishable. Discovery had been completed in Barbieri, and plaintiff premised his allegation of “grave injury” on two specific listed injuries: “severe facial disfigurement” and “acquired injury to the brain * * * resulting in permanent total disability” (Barbieri, supra at 5). As to the facial injuries, we found that plaintiffs allegations of scarring did not constitute “facial disfigurement” as listed in section 11 (Barbieri, supra at 6). As to the injuries to the brain, after considering the complaint, as amplified by the bill of particulars and an *250MRI report and a neuropsychological evaluation submitted in support of the complaint, we concluded as follows: “The medical evidence indicates periods of disorientation and some dementia, particularly in short-term memory, although plaintiffs long-term memory seems intact. Notably, the evaluation indicated that plaintiff is ‘physically independent and ambulatory’ and during his evaluation seemed cognitively logical and goal oriented, albeit with some apparent slowness of speech and some distractability. However, his cognitive abilities did not seem especially inconsistent with his academic history, although he underperformed on some neurological tests, presumably as a consequence of trauma to the head. Nevertheless, this does not, on its face, make out permanent and total disability. Moreover, other indications in that evaluation undermine rather than underscore the permanence and totality of the injuries.” (.Barbieri, supra at 7 [emphasis supplied].)
The dissent acknowledges that if plaintiffs allegations as to his injury are accurate and can be proven, they are “serious,” and it states that “the totality of the loss of a body part may have a factual dimension in an appropriate case.” However, the dissent concludes that the injuries here cannot be considered “grave” as a matter of law, because plaintiff did not allege the permanent and total loss of use of his hand. This is an overly formalistic reading of the pleadings and an overly narrow construction of the law.
Medical, anthropological, and legal authorities agree that a thumb plays a more fundamental role in human activities than the index finger. However, loss of the index finger, but not the thumb, is considered a “grave injury” under the statute. In fact, the American Medical Association, in the fourth edition of its Guides to the Evaluation of Permanent Impairment, illustrates that loss of the thumb constitutes 40% impairment of hand, whereas loss of the index finger constitutes only a 20% impairment (id. at 3/19). An excerpt from the Encyclopedia Americana also supports the conclusion that the thumb is an integral component of the hand. It states, “one of the more interesting and useful anatomical features of man and other primates is the opposable thumb, which allows objects to be grasped and picked up. Except for primates, no other animals have this ability” (13 Encyclopedia Americana at 759 [1999]). Legal scholars have also noted the importance of the thumb as the hand’s most important finger (see, David D. Siegel, Outside Counsel, A Flood of 1996 Procedure Bills: The Workers’ Compensation (Dole / Dow) Bill, NYLJ, Oct. 7, 1996, at 1, col 1, at 6, col 3).
*251Where a court is faced with a plaintiff whose injury is serious enough to be considered one of the contemplated “grave” injuries under the statute, the third-party suits should be allowed to proceed notwithstanding that the injury did not take one of the more specific forms listed in the statute (Judith S. Kaye, State Courts at the Dawn of a New Century: Common Law Courts Reading Statutes and Constitutions, 70 NYU L Rev 1, 24 [1995]). Concur — Mazzarelli, Andrias, Ellerin and Lerner, JJ.

 Plaintiff was bom on November 10, 1965. The accident occurred on June 5. 1996.